Citation Nr: 0126284	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE


Disagreement with the initial noncompensable evaluation 
assigned for bilateral hearing loss.



REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1943 
to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
bilateral hearing loss, assigning a noncompensable 
evaluation.  The veteran subsequently perfected this appeal.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected bilateral hearing loss.  
The veteran underwent VA audiological examinations in March 
2000 and February 2001.  Both examiners indicated that the 
claims file was not available for review prior to each 
examination.  Based on these examinations, the veteran's 
disability was determined to be noncompensable pursuant to 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  

The veteran contends, however, that the VA examinations were 
performed incorrectly and that they do not adequately 
represent the severity of his disability.  According to the 
veteran, when he told the VA examiner he could not hear the 
word that was being said, it was repeated in a louder tone 
until he could hear it.  The veteran further indicates that 
upon examination in February 2001, when he told the examiner 
he could not hear the word, the examiner spelled it out until 
the veteran could correctly repeat it.  The Board notes that 
the veteran has expressed a willingness to undergo another VA 
examination.

The Board acknowledges that the veteran underwent private 
audiometric testing in August and September 2000.  The 
veteran asserts that based on these examinations he is 
entitled to a compensable evaluation.  Pursuant to VA 
regulations, an examination for hearing impairment for VA 
purposes must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. 
§ 4.85(a) (2001).  In reviewing the private examinations, the 
Board notes that the September 2000 examination used the 
recorded CID W-22 list for speech discrimination testing and 
the August 2000 examination does not indicate which word list 
was used.  It does not appear that the private examinations 
utilized the Maryland CNC as required by 38 C.F.R. § 4.85(a) 
and therefore, they are not adequate for VA rating purposes. 

Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  The RO should obtain all pertinent medical 
records and afford the veteran an additional VA examination.

In addition, the RO should also consider whether the veteran 
is entitled to a "staged" rating for his service-connected 
bilateral hearing loss as prescribed by United States Court 
of Appeals for Veterans Claims in Fenderson v. West, 12 Vet. 
App. 119 (1999).

Accordingly, this case is remanded for the following:

1. The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected 
bilateral hearing loss since February 
2001.  Thereafter, the RO should 
obtain legible copies of all records 
from any identified treatment source 
not currently of record.  In addition, 
all VA treatment records, not 
currently in the claims file, should 
be obtained.  Once obtained, all 
records must be associated with the 
claims folder.

2. The veteran should be scheduled for 
another VA audiological examination to 
determine the extent of his bilateral 
hearing loss disability.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  An examination for 
hearing impairment for VA purposes 
must be conducted by a state-licensed 
audiologist and must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test.  Examination will be 
conducted without the use of hearing 
aids.  The examiner should be 
requested to note whether live voice 
or recorded stimuli is used for the 
speech discrimination portion of the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical 
manner on the examination report and 
any test results should be attached 
thereto.

3. The RO should review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) are fully complied 
with and satisfied.

4. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether a compensable evaluation 
for bilateral hearing loss is 
warranted  The RO should consider 
whether staged ratings are appropriate 
under the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2001).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 






(CONTINUED ON NEXT PAGE)





Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




